The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of Claims
This action is in reply to the application filed on July 16, 2020.  The instant application is a continuation of application 15/446,741 (now U.S. Patent 10,755,163) which is a continuation of application 14/644,092 (now U.S. Patent 9,619,747) which is a continuation of application 13/609,141 (now U.S. Patent 8,983,885) filed August 10, 2012.
Claims 1-20 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 16, 2020 has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 6, 7, 8, 10, 11, 13, 14, 15, 16, 18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6, 17, 22, and 24 of U.S. Patent No. 10,755,163 (‘163 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are fully encompassed by the claims in the ‘163 patent.

Instant Application 16/930,355
U.S. Patent 10,755,163
Claim 1:
A computing system configured for performing a set of acts comprising: 
accessing a neural network database that stores weights of a neural network, wherein the weights of the neural network are indicative of a plurality of associations between a plurality of media characteristic information and a plurality of feature information; and 
using the neural network to select an attribute of an actor for inclusion in a media content by: 
receiving a selection of a feature to be evoked in a target consumer, wherein the feature is a subset of the plurality of feature information, 
based on the selection, activating a first set of one or more nodes of the neural network, the first set of one or more nodes representing the feature, 
calculating node interactions based on the neural network, 
detecting the activation of a second set of one or more nodes of the neural network, the second set of the one or more nodes of the neural network being activated in response to the calculating node interactions, and 
selecting the attribute of the actor based on the attribute of the actor being represented by at least one node of the second set of one or more nodes.
Claim 1:
             A computer-implemented method of selecting media characteristics for inclusion in a media content based on a desired psychological response to be stimulated in one or more target media consumers, the method comprising:
            accessing a neural network database that stores weights of a neural network, wherein the weights of the neural network are indicative of a plurality of associations between a plurality of media characteristic information and a plurality of feature information, and wherein respective
associations of the plurality of associations are based on data from respective individuals having respective personal characteristics;
             receiving a personal characteristic associated with the one or more target media consumers;
             identifying associations of the plurality of associations that are based on data from individuals having the personal characteristic;
             determining, based on the identified associations, a modified neural network that
represents a perceptual profile of the individuals having the personal characteristic; and
             using the modified neural network to select an attribute of an actor for inclusion in the media content by:
             receiving a selection of one or more features to be evoked in the one or more target consumers, wherein the one or more features are a subset of the plurality of feature information,
             based on the selection, activating a first set of one or more nodes of the modified neural network, the first set of one or more nodes representing the selected one or more features,
            calculating node interactions based on the modified neural network,
            detecting the activation of a second set of one or more nodes of the modified neural network, the second set of the one or more nodes of the modified neural network being activated in response to the
calculating node interactions, and
            selecting the attribute of the
actor based on the attribute of the actor being represented by at least one node of the second set of one or more nodes.
3
1
4
6
6
3
7
4
Claim 8:
A method comprising:
             accessing a neural network database that stores weights of a neural network, wherein the weights of the neural network are indicative of a plurality of associations between a plurality of media characteristic information and a plurality of feature information; and
            using the neural network to select an attribute of an actor for inclusion in a media content by:
             receiving a selection of a feature to be evoked in a target consumer, wherein the feature is a subset of the plurality of feature information,
            based on the selection, activating a first set of one or more nodes of the neural network, the first set of one or more nodes representing the feature,
             calculating node interactions based on the neural network,
            detecting the activation of a second set of one or more nodes of the neural network, the second set of the one or more nodes of the neural network being activated in response to the calculating node interactions, and
             selecting the attribute of the actor based on the attribute of the actor being represented by at least one node of the second set of one or more nodes.
Claim 1:
             A computer-implemented method of selecting media characteristics for inclusion in a media content based on a desired psychological response to be stimulated in one or more target media consumers, the method comprising:
            accessing a neural network database that stores weights of a neural network, wherein the weights of the neural network are indicative of a plurality of associations between a plurality of media characteristic information and a plurality of feature information, and wherein respective
associations of the plurality of associations are based on data from respective individuals having respective personal characteristics;
             receiving a personal characteristic associated with the one or more target media consumers;
             identifying associations of the plurality of associations that are based on data from individuals having the personal characteristic;
             determining, based on the identified associations, a modified neural network that
represents a perceptual profile of the individuals having the personal characteristic; and
             using the modified neural network to select an attribute of an actor for inclusion in the media content by:
             receiving a selection of one or more features to be evoked in the one or more target consumers, wherein the one or more features are a subset of the plurality of feature information,
             based on the selection, activating a first set of one or more nodes of the modified neural network, the first set of one or more nodes representing the selected one or more features,
            calculating node interactions based on the modified neural network,
            detecting the activation of a second set of one or more nodes of the modified neural network, the second set of the one or more nodes of the modified neural network being activated in response to the
calculating node interactions, and
            selecting the attribute of the
actor based on the attribute of the actor being represented by at least one node of the second set of one or more nodes.
10
1
11
6
13
3
14
4
Claim 15:
A computing system configured for performing a set of acts comprising:
accessing a neural network database that stores weights of a neural network, wherein the weights of the neural network are indicative of a plurality of associations between a plurality of media characteristic information and a plurality of feature information; and
             using the neural network to select a portrayed activity for inclusion in a media content by:
             receiving a selection of a feature to be evoked in a target consumer, wherein the feature is a subset of the plurality of feature information,
             based on the selection, activating a first set of one or more nodes of the neural network, the first set of one or more nodes representing the feature,
             calculating node interactions based on the neural network,
             detecting the activation of a second set of one or more nodes of the neural network, the second set of the one or more nodes of the neural network being activated in
response to the calculating node interactions, and
              selecting the portrayed activity based on the portrayed activity being represented by at least one node of the second set of one or more nodes.
Claim 17:
An apparatus for selecting media characteristics for inclusion in a media content based on a desired psychological
response to be stimulated in one or more target media consumers, the apparatus comprising:
             a memory configured to store data; and
             a computer processor configured to:
           access a neural network database that stores weights of a neural network, wherein the weights of the neural network are indicative of a plurality of associations between a plurality of media characteristic information and a plurality of feature information, and wherein respective associations of the plurality of associations are based on data from respective individuals having respective personal characteristics,
           receive a personal characteristic associated with the one or more target media consumers,
           identify associations of the plurality of associations that are based on data from individuals having the personal characteristic,
           determine, based on the identified associations, a modified neural network that represents a perceptual profile of the individuals having the personal characteristic, and
            use the modified neural network to select an attribute of an actor for inclusion in the media content by:
           receiving a selection of one or more features to be evoked in the one or more target consumers, wherein the one or more features are a subset of the plurality of feature information;
             based on the selection, activating a first set of one or more nodes of the modified neural network, the first set of one or more nodes representing the one or more features;
            calculating node interactions based on the modified neural network;
            detecting the activation of a second set of one or more nodes of the modified neural network, the second set of the one or more nodes of the modified neural network being activated in response to the  calculating node interactions; and
           selecting the attribute of the actor based on the attribute of the actor being represented by at least one node of the second set of one or more nodes.
16
17
18
22
20
24



Status of Prior Art
Claims 1-20 are not taught by the prior art.   The closest prior art of record, McCarthy and Haykin, do not teach the specific limitations claimed. McCarthy teaches a system that receives input related to a particular user and media information which it uses to determine patterns and recommend content.  Haykin teaches details of training and implementing neural networks.  Further, Gutta (U.S. Patent 7,840,980) and Koperski (U.S. Patent 9,710,556) teach implementing a neural network to choose content using actor data but lack the nodal details claimed.  Independent claims 1, 8, and 15 of the instant application recite:

“accessing a neural network database that stores weights of a neural network, wherein the weights of the neural network are indicative of a plurality of associations between a plurality of media characteristic information and a plurality of feature information; and
             using the neural network to select a portrayed activity for inclusion in a media content by:
             receiving a selection of a feature to be evoked in a target consumer, wherein the feature is a subset of the plurality of feature information,
             based on the selection, activating a first set of one or more nodes of the neural network, the first set of one or more nodes representing the feature,
             calculating node interactions based on the neural network,
             detecting the activation of a second set of one or more nodes of the neural network, the second set of the one or more nodes of the neural network being activated in
response to the calculating node interactions, and
              selecting the portrayed activity based on the portrayed activity being represented by at least one node of the second set of one or more nodes.”

When reading the claims in light of the specification, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in independent claims 1, 8, and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-20 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T PELLETT whose telephone number is (571)270-7156.  The examiner can normally be reached on Monday - Friday 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. Allotted 

/DANIEL T PELLETT/Primary Examiner, Art Unit 2121